DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Information Disclosure Statement
Acknowledgment is made of Applicant's Information Disclosure Statement (IDS) form PTO-1449. These IDS submitted on 03/04/2020 has been considered. 
Status of Claims
This office action considers claims 1-18 pending for prosecution.

             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
a third electrode surrounding the second electrode, being provided to be separated from the second electrode on the third semiconductor region, the third 

The following is a statement of reasons for allowance for claim 7. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
the third electrode being electrically connected to the third semiconductor region; and a semi-insulating layer contacting the first semiconductor region, the second electrode, the plurality of ring-shaped regions, and the third electrode, the plurality of ring-shaped regions including a first ring-shaped region, a second ring-shaped region next to the first ring-shaped region, a third ring-shaped region provided between the second ring-shaped region and the third semiconductor region, and a fourth ring-shaped region next to the third ring-shaped region, a distance between the third ring-shaped region and the fourth ring-shaped region in a diametrical direction being longer than a distance between the first ring-shaped region and the second ring-shaped region in the diametrical direction, the diametrical direction being from the second semiconductor region toward the third semiconductor region.” as recited in claim 7 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device  in its entirety (the individual 

The following is a statement of reasons for allowance for claim 13. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
the third semiconductor region, the plurality of ring-shaped regions being of the second conductivity type; a second electrode provided on the second semiconductor region and electrically connected to the second semiconductor region; a third electrode surrounding the second electrode, being provided to be separated from the second electrode on the third semiconductor region, the third 

The most relevant prior art of references OKUMURA et al. (US PGPub No: 2017/0263703), in FIG. 2-6, in view of in view of Kitagawa; Mitsuhiko (US PGPub No: 2008/0315343), in FIG. 3A-4B, substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 7 and 13 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claims 1, 7 and 13 is deemed patentable over the prior art.
Claims 2-6, 8-12 and 14-18 are allowed as those inherit the allowable subject matter from claims 1, 7 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 5712722339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828